German v S&P Assoc. of N.Y., LLC (2016 NY Slip Op 04451)





German v S&P Assoc. of N.Y., LLC


2016 NY Slip Op 04451


Decided on June 9, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2016

Mazzarelli, J.P., Acosta, Saxe, Kapnick, Kahn, JJ.


1418 105539/11

[*1]Patricia German, et al., Plaintiffs, Kristian Gevert, et al., Plaintiffs-Appellants,
vS & P Associates of New York, LLC, Defendant-Respondent, PMF Properties LLC, et al., Defendants.


Goldsmith & Fass, New York (Robert N. Fass of counsel), for appellants.
Law Office of Jeffrey A. Oppenheim, New York (Jeffrey A. Oppenheim), for respondent.

Order, Supreme Court, New York County (Cynthia S. Kern, J.), entered August 4, 2015, which, to the extent appealed from, denied plaintiffs Kristian Gevert, Tim Kao and Chi-Hua Chuang's motion for partial summary judgment on the first cause of action for specific performance of purchase agreements for condominium units, unanimously affirmed, with costs.
The court correctly found that the record at this early stage of the litigation presents issues of fact as to whether plaintiffs caused an unreasonably prejudicial delay in closing on the purchase agreements that would render a decree of specific performance a drastic, harsh or unjust remedy, i.e., whether they "made excuses in order to delay closing on the contract, with an actual purpose of waiting to see whether to enforce the contract depending upon whether the market value of the subject property increase[d] or decrease[d]" (EMF Gen. Contr. Corp. v Bisbee, 6 AD3d 45, 52-53 [1st Dept 2004], lv denied 3 NY3d 607 [2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 9, 2016
CLERK